Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-3, 7-9, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and US Patent 3537722 to Moulton.
Re: claims 1, 7-9, 20 and 21.  Richardson et al. show in figure 1 a vehicle damper comprising: a cylinder 21 and a piston 24 disposed within the cylinder; a working fluid within the cylinder, and a reservoir 12 in fluid communication with the working fluid, the reservoir operable to receive working fluid from the cylinder in a compression stroke, the reservoir further comprising: a moving element or bellows 44 disposed within the reservoir separating sections of the reservoir; and a volume of gas 45 (incorrectly labeled 54 in figure 1), the gas being compressible as the reservoir receives the working fluid due to movement of a damper rod 23 into the cylinder; and a reservoir valve assembly, the reservoir valve assembly including: a single fluid path 15 between the reservoir valve assembly and the cylinder 21, a valve 53B, 56 having a first flow path 53B, the valve operable to permit and restrict flow of the working fluid between the cylinder and the reservoir, whereby in the closed position, the remotely operable valve closes off the first fluid path 53B; a second fluid path shown under 52c; the second fluid path including a second valve 52c that is configured to control fluid flow between the reservoir and the cylinder, the second fluid path including a shim 52c to block fluid flow from the reservoir to the cylinder and restrict fluid flow from the cylinder to the reservoir, and a third fluid path 62; the third fluid path includes a third valve 73, 74 that is configured to restrict fluid flow from the reservoir to the cylinder and block fluid flow from the cylinder to the reservoir, wherein the reservoir valve assembly has a first 
Marking et al. teach in col. 8 lines 14-15 the use of a bellows and a floating piston as capable of being used interchangeably in a damper environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the bellows of Richardson et al. to have included a floating piston, in view of the teachings of Marking et al., in order to provide a functionally equivalent means of separating the reservoir of the damper into two different sections – a hydraulic section and a gas section.
Moulton teaches in col. 6 lines 74-75 the use of a valve 45 that is remotely operable by an operator in a cab of a vehicle.   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the valve of Richardson et al., as modified, to have been remotely operable, in view of the teachings of Moulton, in order to provide a means of enabling the vehicle operator to control the valve to adjust damping characteristics as needed.

Re: claim 3.  Richardson et al., as modified, teach in figure 1 a bypass in which the flow line labeled “R” is disposed whereby at least some of the working fluid moves from one side of the piston to a second side thereof without utilizing the passageway through the piston.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, and further in view of US Patent 4333668 to Hendrickson et al.
Richardson et al., as modified, are silent with regards to the piston being solid with no passageway therethrough.
Hendrickson et al. teach in figure 1 the use of a piston 108 in a damper that is solid with no passageway therethrough.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the piston of Richardson et al., as modified, to have been made solid with no passageway therethrough, as taught by Hendrickson et al., in order to provide a means of achieving certain damping characteristics depending on the particular application.
Claims 6 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent .
Richardson et al., as modified, teach the limitation of the second fluid path including a shim 52c and the third fluid path including a ball for restricting fluid flow therethrough, but is silent with regards to the third fluid path including a shim.
Kurth teaches in figures 2 and 3 and in paragraph [0042] the limitation wherein a ball valve may be placed with a plate/shim valve.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valves of Richardson et al., as modified, to have included shims, in view of the teaching of Kurth, in order to provide a functionally equivalent means of controlling fluid flow through an opening.
With regards to claim 19, also see the rejection of claim 1.
Claims 10 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, and further in view of US Patent 4121610 to Harms et al.
Harms et al. teach in figure 5 the use of a remotely operable valve being by an electrically operated solenoid 108 actuated by a manually operable switch 153.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the remotely operable valve of Richardson et al., as modified, to have been by an electrically operated solenoid actuated by a manually operable switch, in view of the teachings of Harms et al., in order to provide an alternate .

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, and further in view of FR-2529002 (FR’002).
FR’002 teach in the last three lines of the English abstract the use of control and particularly control of the actuation of a remotely operable valve being hydraulic or pneumatic.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the remotely operable valve of Richardson et al., as modified, to have had control of actuation be hydraulic or pneumatic, in view of the teachings of FR’002, in order to provide an alternate way of triggering actuation to open or close the valve to enable fluid flow control.
Claims 13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, and further in view of US Patent 5971116 to Franklin.
Franklin teaches in col. 2 lines 35-38 the use of a valve operated automatically based upon one of a terrain or vehicle operation variable or particularly based upon terrain.
.

Claims 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, in view of US Patent 4729459 to Inagaki et al.
Richardson et al., as modified are silent with regards to a load transducer for sensing a piston rod force created by a damper piston rod or component of the damper as recited.

Inagaki et al. teach in figure 4 the use of a load transducer 408 for sensing a piston rod force created by a piston rod.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the piston rod of Richardson et al., as modified, to have included a load transducer as recited, in view of the teachings of Inagaki et al., in order to provide a means of actively controlling the damping characteristics of the vehicle with the use of actual force measurements.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, and further in view of US Patent Application 2006/0219503 to Kim.
Richardson et al., as modified, are silent with regards to a steering transducer.
Kim teaches in paragraph [0032] the use of a transducer arranged to measure an angle associated with a steering wheel of a vehicle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the damper of Richardson et al., as modified, to have included a steering transducer, as taught by Kim, in order to provide a means of actively controlling the damper.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4958706 to Richardson et al. in view of US Patent 6296092 to Marking et al. and Moulton as applied above, and further in view of US Patent Application 2002/0063469 to Nishio.
Nishio teaches a valve being operated automatically based upon vehicle performance data as discussed in paragraph [0008].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve operation of Richardson et al., as modified, to have been based upon vehicle performance data, in view of the teachings of Nishio, in order to provide a means of actively controlling the valve based on real time conditions to improve the "feel" of the vehicle ride.



Response to Arguments
Applicant’s arguments filed 3/22/21 have been fully considered but they are not persuasive.  
Applicant repeatedly argues throughout the remarks that Richardson, as modified, fails to teach the amended limitation wherein the reservoir valve assembly enables a user to control/change a rebound dampening rate for said damper during use of said vehicle damper.  Examiner disagrees.  While Examiner acknowledges that Richardson teaches a manual adjustment of an external knob that would not likely be able to take place during use of the vehicle damper, Examiner notes that Richardson is modified by the teachings of Moulton.  Moulton teaches in col. 6 lines 74-75 that a valve 45 used to control vehicle suspension fluid flow can be controlled or changed manually or via remote control from the driver in his cab.  Modifying the manual control/change of the rebound dampening rate of the vehicle damper of Richardson using the external knob 55 with the teachings of Moulton results in the control/change of the rebound dampening rate of the vehicle damper of Richardson, as modified, being able to occur during use of the vehicle damper since the control/change would occur either manually or via remote control from the driver in his cab.  Examiner also notes that In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed.")  In this case the court held that broadly providing an automatic or mechanical means to replace 
Accordingly, the above rejections have been maintained.   

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






mmb
May 8, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657